°`_-`___ F{LED `

IN TI-IE UNITED STATES DISTRICT COURT --`__` LOGGE `____`ENT
D EREQ

FOR THE DISTRICT OF MARYLAND -~.“_____ REC
AR h EIl/E‘,rj
PENSKE LOGISTICS LLC, et al. * _ cLERK g snn.w: 2019
BY ms?hlc§r glFS'\l/i§§f§@um
le‘miffs, y * ’“’
DEFUTv
y. * Civil Action No. RDB-15-3277
FREIGHT DRIVERS AND *
l-lELPERS LOCAL UNION
NO.SS? PENSION FUND, et al. *
Defendants. *
>4< >i< >e< >a< * >l< >e< x x * >¢< >1= >l<
MEMORANDUM OPINION

Penske Logistics LLC and Penske Truck Leasing Co., L.P. (collectively “Penske”) filed
this action under the Employee Retirement lncome Security Act, 29 U.S.C, § 1001, et seq.
(“ERISA”) and the l\/lultiemployer Pension Plan _Amendments Act of 1980, 29 U.S.C. §§ 1381-
‘1453 (“MPPAA”), seeking to enforce an arbitration award issued on September 30, 2015.
(ECF No. l.) The arbitration concerned disputes between Penske and the Freight Drivers
and Helpers Local Union No. 557 Pension Fund (the “Fund”) and the]oint Board of Trustees
of the Freight Driyers and Helpers Local Union No. 557 Pension Fund (the “Trustees”)
(collectively, the “Defendants”). (Id.) The Fund is an employee pension benefit plan as
defined in ERISA §§ 3(37) and 4001(a)(3), 29 U.S.C. §§ 1002(37) and 1301(a)(3), and is also a l
“trucking industry fund” Within the meaningsr of.l\/[PPAA § 4203, 29 U.S.C. § 1383. (ECF No.
l at 11 2.) Af`ter years of discovery, five days of hearings and extensive briefing the Arbitrator

ruled that Penske Was entitled to a refund of payment plus interest and attorneys’ fees. Penske ~

filed the subject complaint in this Court to enforce this Arbitration Award pursuant to 29
U.S.C. § 1401(b)(2)_

This Court ultimately ordered judgment in favor of Penske against the Fund on
October 20, 2016. (ECF No. 59.)1 I`he Fund appealed, and on january 10, 2018, the United
States Court of Appeals for the F'ourth Circuit, by an unpublished opinion, vacated and
remanded this case to this Court for further proceedings (ECF No. 41-1.) The Fourth Circuit
held that the Arbitrator did not apply the appropriate burden of proof. (Id. at 13.) Thereafter,
on February 26, 2018, this Court remanded to the Arbitrator to conduct further proceedings
consistent with the Fourth Circuit’s]anuary 10, 2018 Opinion. (ECF No. 43.)

Consistent with this Court’s Order, the _Arbitrator completed the proceedings and
timely issued the Supplemental Opinion and Award (ECF- No. 44-1) (the “Supplemental
Award”) on]une 22, 2019. The Arbitrator reaffirmed its award, and the Supplemental Award
once again requires payment to Penske of the same amount as was ordered to be paid by this
Court’s Supplemental Order and]udgment (ECF No. 39).2 (5€.»2 ECF No. 44-1.) Penske now
moves for summary judgment to affirm and enforce the Arbitrator’s award (ECF No. 48), and
Defendants cross~move for summary judgment to again vacate the Supplemental Opinion and
Award and enter judgment in favor of Defendants (ECF_NO. 51). This is an action f`or review
on an Administrative Record, which was filed with this Court in 2016. (See ECF No. 19.)

For reasons as stated herein, this Cou.rt shall GRANT Plaintiffs’ Motion for Surnrnary

]udgment (ECF l_\lo. 48) and shall DENY Freight Drivers and I-lelpers Local Union No. 557

 

1 This decision was rendered by the Honorable ]. Frederick Motz, and the case was reassigned to the
undersigned on _january '19, 2018 after ]udge Motz’s retirement
2 The award was paid in full while this case was on appeal (ECF No. 44.)

Pension Fund and joint Board of 'Trustees of the Freight Drivers and Helpers Local Union
No. 557 Pension Fund’s Cross-Motion for Summary judgment and Opposition to
Plaintiffs’/Counter Defendants’ Motion for Summary judgment (ECF No. 51). This Court
once again orders judgment in favor of Penske.

\

BACKGROUND

ln brief,3 this case is focused on a transaction in which Penske sold a subsidiary,
Leaseway Transportation Corp. (“Leaseway”),4 for stock. The Trustees of the Fund issued
an assessment of withdrawal liability against Penske to which Penske objected Under ERISA,
“[i]f an employer withdraws from a multiemployer plan in a complete withdrawal or a partial
withdrawal, then the employer is liable to the plan . . . .” 29 U.S.C. § 1381 (a). A partial
withdrawal occurs on the last day of a plan year if there is a iO percent contribution decline or
a partial cessation of the employer’s contribution obligation 29 U.S.C. § 1385 (a).5

In the mid-1990s, Penske’s core businesses were consumer and commercial truck
leasing and rental, as well as logistics (Arbitrator’s Op., ECF l\lo. 1-4 at 88.) ln 1995, Penske
acquired Leaseway, a successful logistics services business, which brought with it a personnel
leasing business and an auto carrier business. (ECF No. 1-4 at 71-72.) Penske quickly took
steps to integrate the logistics services and sell the personnel leasing and auto carrier
businesses (ECF l\lo. 1»4 at 71~72.) The personnel leasing business was sold by August 1996

in an asset sale. (ECF No. 1-4 at 72.) Penske also engaged in discussions with prospective

 

3 A detailed factual overview can be found in the Arbitrator’s Opinion, ECF No. 1»4.
4 At the time, Leaseway was held by LAC I-lolding Corp. (“LAC”), which was also a wholly~owned
subsidiary of Penske.
5 For further background on withdrawal liability, rec Appellate Op., ECF No. 41-1, at 3-6.
3

buyers of the remainder of Leaseway in 1996 and entered into formal negotiations on four
occasions between 1996 and 2003 prior to the negotiation with Performance Logistics Group
(“PLG”) in 2004 that ultimately led to the transaction at issue. (ECF l\lo. 1-4 at 60, 103.)
When Penske purchased Leaseway in 1996: Leaseway was a contributing employer to
the Fund. (ECF l\lo, 1-4 at 2.) Leaseway became a wholly-owned subsidiary of Penske Truck
Leasing Co., L.P. and a member of the “controlled group” as that term is described in ERISA
§ 4001(b)(1). ('ECF No. 1-4 at 2.) ln june 2001, the ownership of Leaseway was transferred
to LAC Holcling Corp. (“LAC”), which was also a wholly-owned subsidiary of Penske. (ECF
No. 1-4 at 2.) As a resultJ Leaseway became a wholly-owned subsidiary of LAC, but the
transfer did not change the controlled group status. (ECF No. 1-4 at 2.) On March 26, 2004,
Penske entered into a purchase and sale agreement (the “Transaction”) with Performance
Transportation, which was a wholly-owned subsidiary of PLG. (ECF No. 1-4 at 2.) The
Transaction provided, among other things, for Penske to receive a $25 million secured note
and 43.5% of PLG’s stock.él(ECF No. 1-4 at 2, 46.) Penske asserts that, after the Transaction,
it was no longer a member of the same controlled group as Leaseway, having sold its
controlling interest (ECF l\lo. 1~4 at 2.) Penske also asserts that market data at that time gave
it reason to be optimistic that its equity stake in PLG would be valuable, and it expected to be

able to convert to cash within the three- to five-year period following the Transaction. (ECF

 

6 Penske provided Fund counsel redacted copies of the Stock Purchase Agreement and a Statement of
Business Affairs. (ECF No. 1-4 at 2-3.) By letter dated july 20, 2004, the Fund advised PLG that it appeared,
based upon the information provided, that the Transaction was a stock sale, which meant that no withdrawal
liability was due since Leaseway would continue to make and be obligated to make contributions to the Fund
on behalf of members of the bargaining unit after the Transaction. CECF No. 1-4 at 5.)

l\lo. 1-4 at 7'4, 107.) Within ten months, the 525 million secured note was converted to cash.
(ECF No. 1-4 at 64.)

ln December 2004, the Fund Trustees authorized the filing of a civil action against
Leaseway for contributions due to the Fund based upon a payroll audit (ECF l\lo. 1-4 at 5.)
Leaseway denied that it owed any audit deficiencies, and ultimately, the Fund agreed to accept
a lump sum settlement paymentl (ECF No. 1-4 `at 6-7.) The Record reflects that in November
2005, a partial withdrawal liability had been calculated for Leaseway as of December 31, 2004,
and it was expected that there would be a further liability in 2005. (ECF No. 1-4 at 9-10.)

Effective january 25, 2006, PLG, along with various affiliates including LAC, filed for
relief under Chapter 11 of the United States Bankruptcy Code in the United States Bankruptcy
Court for the \Western District of l\lew York. (ECF No. 1-4 at 4.) ln March 2006, the Fund
sent notices for the First Partial Withdrawal Liability (“First PWL"’) of $3,901,840 to both
Leaseway and Penske, noting the bankruptcy petition. (ECF l\lo. 1-4 at 11.) Penske filed a
Request for Review on May 30, 2006, asserting, among other things, that Leaseway was not a
member of the same controlled group at the time of the alleged partial withdrawall (ECF No.
1-4 at 12.) The Fund issued its Response on October 2, 2006 noting that it had not yet had
an opportunity to review the substantive information about the Transaction but declined to
withdraw the assessment (ECF l\lo. 1-4 at 12.) Penske paid the First PWL and pursued
litigation, which was stayed pending arbitration to resolve the dispute7 (ECF No. 1-4 at 15-

17,3oj

 

7 “M'PPAA requires arbitration in the first instance for any dripute concerning a determination of
withdrawal liability, whether the dispute is about a legal or factual matter, and then affords judicial review of

The Record reflects that in May 2007, updated in August 2007, the Fund calculated a
Second Partial Withdrawal liability (“Second PWL”) for Leaseway_-$5,136,920 as of
December 31, 2005. (ECF No. 1-4 at 18-19.) On October 1, 2007, the Fund notified Penske
about the Second PWL and asserted that Penske was liable but provided no explanation (ECF
No. 1-4 at 19.) Penske filed a Request for Review of the Second PWL in October 2007, and
on November 9, 2007, the Fund cancelled and rescinded the assessment '(ECF No. 1-4 at
19.)

Leaseway emerged from bankruptcy as Leaseway LLC, but on November 19, 2007`, it
and various other affiliated reorganized debtors, again filed for relief under Chapter 11 of the
United States Bankruptcy Code. (ECF No. 1-4 at 4.) These cases were converted to Chapter
7 of the Bankruptcy Code onjuly 14, 2008. (ECF No. 1-4 at 4-5.)

The Fund issued a second Second PWL on November 30, 2010 asserting that Leaseway
was a member of the Penske controlled group8 ('ECF No. 1-4 at 19-20.) Penske filed a
detailed Request for Review in February 2011J which was responded to by the Fund on june
23, 2011 denying all of Penske’s claims. (ECF No. 1-4 at 20-21.) In December 2011, the
Parties agreed to consolidate the active arbitrations into a single proceeding (ECF No. 1-4 at
30.)

After discovery, hearings were held from March 31 to April 4, 2014, the parties filed

post-hearing briefs§ in june 2014, and the Arbitrator issued a 123-page opinion and award on

 

the arbitration award in a federal court.” Bd. tyfTr.r., 5)'3€6¢ Metal Workefr'i\ial. Penrion Fund i). BEF Semr., Im'., 469
F.3cl 369, 374 (4th Cir. 2006).

3 On the same date, the Fund also issued an assessment of Complete Withdrawal Liability, which was
addressed in a separate ruling and appeal (ECF No. 1-4 at 24.)
9 Simultaneous briefs followed by simultaneous replies.

September 30, 2015. (ECF No. 1-4.) 1The Arbitrator found that Penske was not part of the
same controlled group as Leaseway at the time the partial withdrawals occurred, so the First
PWL and Second PWL were issued in violation of the MPPA_A. (ECF No. 1-4 at 123.) 'l`he
Arbitrator found that the “clear preponderance of the record evidence failed to establish that
the Transaction was undertaken by Penske with a principal purpose of evading or avoiding
withdrawal liability to the Fund or to other multiemployer pension funds to whom Leaseway
was a participating employer.” (`ECF No. 1-4 at 102.) As a result, the Fund could not ignore
the Transaction to hold Penske liable as part of the same controlled group. (i'd. citing ERISA
§ 4212(c), 29 U.S.C. § 1392(c)). The Arbitrator ruled that the Fund must refund Penske’s
withdrawal liability payments, amounting to $9,586,345.39, plus interest, and that Penske was
entitled to an award of certain attorneys’ fees due to the Fund’s discovery abuse. (ECF No.
1-4 at 121, 123.)

On October 27, 2015, Penske filed this case to enforce the award (ECF l\lo. 1), which
was ultimately granted (ECF Nos. 35, 39), appealed, vacated and remanded to this Court (ECF
No. 41-1), and remanded back to the Arbitrator on February 26, 2018 (ECF No. 43). The
Court of Appeals for the Fourth Ci.rcuit vacated and remanded this case due to concerns that
certain references in the September 30, 2015 opinion and award suggested that an incorrect
burden of proof and persuasion may have been applied by the Arbitrator when determining
that Penske did not enter into the Transaction with a principal purpose of evading or avoiding
withdrawal liability.

The Arbitrator’s most recent 22-page Supplemental Opinion and Award (`ECF No. 44-

1} was issued onjune 22, 2018, finding:

A preponderance of the record evidence established that
the Fund improperly treated the l\/larch 26, 2004 purchase and
sale agreement, whereby Penske Truck Leasing Co., LP
(“Penske”) sold all of the stock of LAC Holding Corp. to
Performance Transportation (“Transaction”), as an ERISA
Section 4212(c) transaction The Employer proved, by a
preponderance of the record evidence, that the evasion or
avoidance of withdrawal liability was not a principal purpose of
the Transaction.

(ECF No. 44-1 at 22.) ,The Arbitrator again directed the Fund to refund payments to Penske,
including interest and attorneys’ fees. (Id.) Penske is now back before this Court requesting
enforcement of the award and the Fund is requesting that the award be vacated For reasons
as stated herein, this Court shall GRANT Penske’s motion to enforce the award and DENY

the Fund’s cross-motion to vacate the award.

STANDARD OF REVIEW

Unlike arbitrations generally, when considering an arbitrator’s award issued under the
Multiemployer Pension Plan Amendments Act (“MPPAA”), this Court reviews findings of
fact for clear error and conclusions of law de ncaa Pem»€ze Lagz`rtz`rr LLC a iii/right Dn`i)ert and
He§t)err l_nca/ Union No. 55 7 Pemz`o¢z .szd, 721 F. App’x 240, 244 (4th Cir. 2018) (citing 29 U.S.C.
§ 1401(c); Bd. of Trt., Sheez‘ Meta/ Worker.t’l\lnt’/ Pemz'on Fund a BE§ §eri)i., Inc., 469 F.Z»d 369,
375 (4th Cir. 2006)); tee alia Frezghf Drz".ver.t mid He§zberi Loca/ Urzz'on No. 557 Pemz`on' Famd a Pem/€:e
lia<gznitr LLC, 784 F.3d 210, 216 (4th Cir. 2015) (noting that § 1401(c) creates a presumption
of correctness of the arbitrator’s findings of fact, but the arbitrator’s'legal conclusions are
subject to de now judicial review). Clear error requires “a definite and firm conviction that a
mistake has been committed.” Bd. of Tri., Sbeef Mez‘a/ Workeri’ Naz"l Pemi`on Fund z). lane aff

Roderr`c)&, Inr., 736 F. App’x 400, 401 (4th Cir. 2018) (quoting they Artge/ U.d`., LLC t). Dz`rcoveg)

Commc’n.t, LLC, 885 F.3d 271, 279 (4th Cir. 2018)). The same clear-error standard generally
applies to the arbitrator’s application of law to facts. rise Cem‘. cftczz‘e.r, 5a c’?’ rl`a). Arear Pemz`ori
Fund i). Nz`te/aawk Exp., laa, 223 F.3d 483, 488 (7th Cir. 2000) (recognizing that mixed questions
of law and fact are reviewed for clear error); bar see Baoa'e a United Staz‘ei, 944 F.-Zd 1489, 1492
(9th Cir. 1991) (noting that if a court must assess whether legal duties arise under a given set
of facts, the review should be de nova but if the inquiry is essentially factual, the review is for
. clear error).

This Court will examine the parties’ respective arguments through the lens of Rule 56
of the Federal Rules of Civil Procedure, which provides that a court “shall grant summary
judgment if the movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment las a matter of law.” Fed. R. Civ. P. 56(c). When both parties
file motions for summary judgment as here, this Court applies the same standard of review
to both motions, considering ‘“each motion separately on its own merits to determine whether
either of the parties deserves judgment as a matter of law.”’ Defeaderr ofWild/g`]% z). Norz‘b Cam/z`aa
Dejp¢. omemp., 762 F.3d 374, 392 (4th Cir. '2014) (quoting Ba.con a Cz`g/ ry‘chbmond, l/a., 475
F.3d 633, 638 (4th Cir. 2007)).

DISCUSSION

This Court has reviewed the Arbitrator’s Opinion and Award (ECF No. 1-4),
Supplemental Opinion and Award (ECF No. 44-1), and the Administrati`ve Record, which
includes the Arbitrator’s hearings’ transcripts, post-hearing briefs, and the evidence admitted
into the record. This Court begins with the presumption that the Arbitrator’s findings of fact

are correct 29 U.S.C. § 1401 (c). On remand, the Arbitrator reconsidered whether Penske

proved by a preponderance of the record evidence that the Fund had made an incorrect
determination that a principal purpose of the Transaction was to evade or avoid withdrawal
liability. On de novo review of the record,l0 this Court finds that the Arbitrator used the correct
standard of proof, i.e., that Penske, as the employer, had “the burden . . . to disprove [the]
challenged factual determination by a preponderance.’_’ Conmete Pg`pe and Produ.s'fi‘ of Ca/zfomz`a,
In.t. a Conilfmctfon laborers Pemz`an Tmiz‘jhr Saa¢t/)em Ca/g%mia, 508 U.S. 602, 629 (1993).

As the party with the burden, Penske was first to present its case to the Arbitrator.
(fr., Mar. 31, 2014 at 6; Suppl. Op., ECF No. 44-1 at 5.) As noted by the Arbitrator in the
both opinions, the record evidence was “so overwhelming establishing that the evasion or _
avoidance of withdrawal liability was not a principal purpose of the Transaction that the record
‘raise[d] serious doubts as to the good faith behavior on the part of the Trustees in initially
assessing Penske with withdrawal liability . . . .’” (ECF No. 44-1 quoting ECF No. 1-4 at 117.)
The Arbitrator also found that “[tjhe overwhelming weight of record evidence established that
Penske was motivated to enter into the Transaction by legitimate business reasons wholly
unrelated to considerations of withdrawal liability.” (ECF No. 44-1 at 6.)

The Fund and Trustees spend many pages arguing their version of the facts, and why
they support a different conclusion However, it is not for this Court to reverse the
Arbitrator’s factual findings even if it would have weighed the evidence differently rise United
finder n A[mendczrtq) 699 F. App’X 278, 279 (4th Cir. 2017) (citing United jtal‘a.t n Hall, 664 F.3d

456, 462 (4th Cir. 2012)). On review of the factual findings made by the Arbitrator, even in

 

10 The arbitrator’s application of the appropriate burden of evidence is a question of law, which is
reviewed de mwa. Jheni»'z`n-l»l’?i'//iamr Co. i). New Yor/é flare Team'.rtert Cor§)%rem'e Pemétm, Rel‘. szd, 158 F.3d 387, 393
(6th Cir. 1998). '

10

light of the underlying presumption that the Fund’s determination was correct, this Court can
simply not conclude that the Arbitrator made a mistake lndeed, this Court concurs with the
Arbitrator’s analysis There is simply no clear error on the part of the Arbitrator.

The Fund and Trustees argue that the Arbitrator was required by the remand order to
perform an extensive review and ignored that order. (ECF No. 51-1 at 2-3.) They also argue
that the Arbitrator failed to acknowledge the error in the burden of proof applied in the 2015
opinion (Ia’. ar 4.) However, the Arbitrator carefully explained in the Supplemental Opinion
and Award that the findings and conclusions in the 2015 opinion had been made “with an
appropriate understanding and appreciation of the Section 4221 presumptions of correctness
and the Employer’s burden of proof in this case.” (ECF No. 41-1 at 4.) The Arbitrator then
summarized the evidence that was sufficient by a preponderance of the evidence,l to disprove
the Fund’s determination that the Transaction had been entered into with a principal purpose
to avoid withdrawal liability. ('ECF No. 44-1 at 7-16.) The Fund and Trustees would have the
Arbitrator write a much more detailed opinion, but the Arbitrator’s Supplemental Opinion
and Award “states the basis for the award” and complies with the requirements for a written
award 29 c.F.R. § 4221.3.

The -Fund and Trustees also assert that the Arbitrator ignored the evidence they
provided and credited witness testimony while ignoring objective evidence undermining it.
(`ECF No. 51-1 at 8-9.) As noted by the United States Supreme Court, “[w] hen findings are
based on determinations regarding the credibility of witnesses, Rule 52(a) demands even
greater deference to the trial court’s findings; for only the trial judge can be aware of the

variations in demeanor and tone of voice that bear so heavily on the listener's understanding

11

of and belief in what is said.” Andermn t). Cz`p) @FBerremeit Cz`g), N.C., 470 U.S. 564, 575 (1985)
(citation omitted). In this case, the Arbitrator served as the trier of fact, and this Court finds
no evidence that the Arbitrator ignored or failed to consider material evidence in making
factual findings Specifically, the Arbitrator found Penske’s fact witness, Mr. Angelbeck,11
credible (ECF No. 44-1 at 7-9) but did not find the Fund’s expert witness credible ('ECF No.
44-1 at 10-11). The Arbitrator found that Mr. Angelbeck testified credibly as to the
motivations of Penske in entering into the Transaction, and his testimony was supported by
record evidence. (ECF No. 1-4 at 102.) Although the Fund and Trustees may disagree with
the Arbitrator’s findings or how he weighed the evidence, there is absolutely no basis for this
Court to reverse the Arbitrator’s credibility determinations

Further, with regard to the sanction award and interest calculations, the Arbitrator did
not err by agreeing with this Court on the attorneys’ fees and applicable interest rates calculated
pursuant to the provisions of 29 C.F.R. §§ 4219.32. The Arbitrator awarded attorneys’ fees
due to the Fund’s discovery misconduct pursuant to 29 C.F.R. § 4221.10. “The only
requirement from the text of § 4221.10 is that the fees be reasonable . . . .” (ECF No. 41 -1 at
20J Diaz, j. dissenting.) This Court found the fees°reasonable in its prior review (ECF No. 29)
and sees no reason to disturb that finding now.

Accordingly, this Court shall once again AFFIRl\/l the Arbitrator’s award in its

entirety.12

 

ll Penske’s Vice-President of Business Development. 'fECF No. 1-4 at 45.)

12 This Court notes that there is a typographical error in the Arbitrator’s june 22, 2018 Supplemental
Opinion and Award. (ECF No. 44-1 at 22.) The amount of the Award is stated as $9,596,345.39 but should
be $9,586,345.39. (ln'.j

12

CONCLUSION

For the reasons stated above:

1. The Arbitrator’s September 30, 2015 Award as supplemented by the
Arbitrator’s june 22, 2018 Award is AFFIRMED.

2. Plaintiffs’ Motion for Sumrnaryjudgment ('ECF NO. 48) is GRANTED.

3. Freight Drivers and l-lelpers Local Union No. 557 Pension Fund and joint
Board of Trustees of the Freight Drivers and Helpers Local Union i\lo. 557
Pension Fund’s Cross-l\/lotion for Summary judgment and Opposition to
Plaintiffs’/Counter Defendants’ Motion for Summary judgment (ECF No.
51) is DENIED.

4. judgment shall be entered in favor of Penske Logistics LLC and Penske
Truck Leasing Co., L.P., and against Freight Drivers and Helpers Local
Union No. 557 Pension Fund and joint Board of Trustees of the Freight
Drivers and Helpers Local Union No. 557 Pension Fund, in the principal
amount of $9,586,345.39, together with interest on those payments,
calculated pursuant to the provisions of 29 C.F.R. §§ 4219.31(d) and
4219.32, together with 544,302.00 in reasonable attorneys’ fees incurred in
connection with certain depositions during the Arbitration.

A separate order follows

Dated: March 6, 2019.

ma a M
Richard D. Bennett
United States Districtjudge

13

